Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 25, 2020

The Court of Appeals hereby passes the following order:

A21D0055. ROBERT L. REHBERGER v. CHIEF JUDGE OF THE FLINT
    JUDICIAL CIRCUIT et al.

      Upon consideration of the application for discretionary appeal, it is ordered that
it be hereby DENIED.
      Applicant Robert Rehberger’s motion to expedite this application is DENIED
as MOOT.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/25/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.